Case 0:20-cv-62247-WPD Document 12-1 Entered on FLSD Docket 11/10/2020 Page 1 of 6




                               SCHEDULE “A”
            DEFENDANTS BY NUMBER, SELLER ID, SUBJECT DOMAIN NAME,
                  PAYMENT ACCOUNTS AND MEANS OF CONTACT

                                                                  Infringing    Additional
Def.    Seller ID / Subject   Store Number       Financial
                                                                   Product      Means of
No.       Domain Name          / Store URL    Account / Payee
                                                                   Number        Contact
       BrandsKingdom          Store No.                         1005001567623
 1     Store                  910736140      AliExpress         760
                              Store No.
 2     LIJIAYV YS Store       5152049        AliExpress         4000068644988
                              Store No.
 3     Shop5190017 Store      5190017        AliExpress         4000078973923
                              Store No.
 4     Shop5371341 Store      5371341        AliExpress         4000695579418
                              Store No.      122720270@qq.co
 5     Shop5795397 Store      5795397        m                  4000941062690
       Shop910332072          Store No.                         1005001269743
 6     Store                  910332072      AliExpress         954
                              Store No.                         1005001289314
 7     wensen Store           5660001        AliExpress         150
                              Store No.
 8     Aape_store01           21517049       DHGATE             541520570
                              Store No.
 9     dfb2017                21074326       DHGATE             564241589
                              Store No.
10     Granthill              21120434       DHGATE             530832869
                              Store No.
11     Jewelrywholesale01     20098359       DHGATE             256782720
                              Store No.
12     Lah2020                21505914       DHGATE             549841530
                              Store No.
13     lg789987               21414885       DHGATE             515654851
                              Store No.
14     Loveeternal            21522417       DHGATE             543317643
                              Store No.
15     lynnlin2016            20278649       DHGATE             589848682
                              Store No.
16     naomihouse             21175716       DHGATE             465662348
                              Store No.
17     Nothing2               21100264       DHGATE             445808817
                              Store No.
18     paris2199              20122707       DHGATE             418238024
                              Store No.
19     Shipin003              21544849       DHGATE             552700222


                                               23
Case 0:20-cv-62247-WPD Document 12-1 Entered on FLSD Docket 11/10/2020 Page 2 of 6




                         Store No.
20   suangnis            21229806         DHGATE      489644853
                         Store No.
21   tubaozi             21215010         DHGATE      521386902
                         Store No.
22   Wanghao101800       21516294         DHGATE      545356755
                         Store No.
23   watch_rolex         21134721         DHGATE      427502741
                                                                     Whatsapp:
                                                                     +86 159 9371
                                                                     5889
                                                                     Facebook:
                         Store No.                                   +86 138
24   Wsj788              21171318         DHGATE      466638531      34177185
                         Store No.
24   Zy100862            20270779         DHGATE      N/A
     Designer clothing
     jewelry             https://201912
     aka                 231.x.yupoo.co
24   201912231           m/albums
     Designer bag kids
     clothes             https://201912
     aka                 23.x.yupoo.co
24   20191223            m/albums
                         https://188192
                         93210.x.yupoo
24   18819293210         .com/albums
                                                                     Whatsapp:
                                                                     +86 175
                                                                     96492370
                                                                     Facebook:
                         Store No.                                   +86 138
24   Qin3301             21175347         DHGATE      468273263      34177185
                                                                     Whatsapp:
                                                                     +86 175
                                                                     96492370
                                                                     Facebook:
                         Store No.                                   +86 138
24   Tang6602            21185159         DHGATE      468275941      34177185




                                           24
Case 0:20-cv-62247-WPD Document 12-1 Entered on FLSD Docket 11/10/2020 Page 3 of 6




                                                                     Whatsapp:
                                                                     +86 159 9371
                                                                     5889
                                                                     Whatsapp:
                                                                     +86 175
                                                                     96492370
                                                                     Facebook:
                        Store No.                                    +86 138
24   Wsj588             21171098      DHGATE          543171325      34177185
                        Store No.
25   xjx668888          21408266      DHGATE          525464148
                        Store No.
26   zhuhanli           21484454      DHGATE          531721520
                        Store No.
27   afu000             21566020      DHGATE          565946548
                        Store No.
28   Amoywatches        20969676      DHGATE          530833094
                        Store No.
29   Brooch001          21532384      DHGATE          546348988
                        Store No.
30   Buli666            21565335      DHGATE          569690989
                        Store No.
31   Chanel1            21533940      DHGATE          546717246
                        Store No.
32   Chenachen          21569885      DHGATE          572868496
                        Store No.
33   chermas01          21544909      DHGATE          560726520
                        Store No.
34   Cosysunny          21185646      DHGATE          564856214
                        Store No.
35   dragon315          21552961      DHGATE          573675285
                        Store No.
36   fa000111           21556055      DHGATE          570271247
                        Store No.
37   Fa000222           21556260      DHGATE          570317116
                        Store No.
38   Fa000333           21559620      DHGATE          570382984
                        Store No.
39   fa000555           21560390      DHGATE          571491684
                        Store No.
40   fa000666           21561433      DHGATE          564477001
                        Store No.
41   fa000888           21561740      DHGATE          562832252
                        Store No.
42   fa2020             21550577      DHGATE          570346910
43   fa2021             Store No.     DHGATE          556893494


                                        25
Case 0:20-cv-62247-WPD Document 12-1 Entered on FLSD Docket 11/10/2020 Page 4 of 6




                        21550820
                        Store No.
44   Fashionba          21454073      DHGATE          538626361
                        Store No.
45   fawch              21545910      DHGATE          551825759
                        Store No.
46   Flower1995         21529546      DHGATE          564535213
                        Store No.
47   hohohono           21143288      DHGATE          526231276
                        Store No.
48   iamcara            21154694      DHGATE          526244090
                        Store No.
49   Linzhe310          20975490      DHGATE          415470639
                        Store No.
50   littlemickey       21188113      DHGATE          526326326
                        Store No.
51   Liuxin1688         21019937      DHGATE          466866111
                        Store No.
52   Lmlwch             21533565      DHGATE          548613580
                        Store No.
53   Louis_vuitton1     21544916      DHGATE          566710991
                        Store No.
54   luxeluxe           21207720      DHGATE          526236488
                        Store No.
55   Luxury_sup         21567431      DHGATE          568292171
                        Store No.
56   Luxurything1       21456500      DHGATE          530869072
                        Store No.
57   mr_designer        21558190      DHGATE          561492934
                        Store No.
58   openat10           21207722      DHGATE          525022562
                        Store No.
59   orvieschina005     21469766      DHGATE          548287456
                        Store No.
60   phoenix315         21577285      DHGATE          580433387
                        Store No.
61   rayshopping        21554001      DHGATE          560950757
                        Store No.
62   samhouse           21165485      DHGATE          525210080
                        Store No.
63   Sophia20160121     21255202      DHGATE          548931315
                        Store No.
64   Store_004          21564748      DHGATE          565866893
                        Store No.
65   Stzz05131          21278210      DHGATE          501274602



                                        26
Case 0:20-cv-62247-WPD Document 12-1 Entered on FLSD Docket 11/10/2020 Page 5 of 6




                             Store No.
66   Tracy_daisy             21467134          DHGATE              526501867
                             Store No.
67   Watchfactory666         21175420          DHGATE              514951087
                             Store No.
68   Whlml                   21533567          DHGATE              549448085
                             Store No.
69   yiyiwinwin              21178478          DHGATE              526828920
                             Store No.
70   zhangxiefan             21178506          DHGATE              526249495
                             Store No.
71   Zhaochunping            20686095          DHGATE              469850934
                             Store No.
72   zty001                  21137487          DHGATE              546483601
                                                                                    xiadonghai52
                             https://www.in                                         0@mail.com
                             stagram.com/c                                          Whatsapp:
     Cartier_tiffany_vca_    artier_tiffany_   1186130501@qq.c                      +8618538694
73   bvlgari                 vca_bvlgari_/     om                  CFrfGVQDQZJ      888
     indahgold               https://www.in                                         Whatsapp:
     aka                     stagram.com/in    startportray@gmai                    +62 852-
74   Toko Mas INDAH          dahgold/          l.com               CCpllXmn4kB      7033-6882
                             https://www.in
74   indahgold.com           dahgold.com/
                             http://www.je                                          info.brandsinf
                             welleryinfashio   accepthxp@hotma                      ashion@gmail
75   jewelleryinfashion.se   n.se              il.com                               .com
                                                                   CFHpk5AH_u6_
     she_kco                 https://www.in                        TQBAf-        Whatsapp:
     aka                     stagram.com/s     Yuchi@haoman.in     GnYdJsJTI7KJP +55 11
76   Karsty&Co               he_kco/           fo                  254vWRA0      99955-7200
     sisichan1209            https://www.in                                         Whatsapp:
     aka                     stagram.com/si    765392753@qq.co                      +86
77   sisichan                sichan1209/       m                   CGbhWy-JHYt      13535336270
                             5e9054ce3795                          5f66d089377fb7
78   AdrianaLimayi           e5939b6871a5      PayPal * Wish       7b3d944383
                             5e997ed7694c                          5f61a1c303c500
79   Gigi Lai                71344046942e      PayPal * Wish       07b5b1fd58
                             5e9059aad9de                          5f66d0566badd6
80   Giselebundchen          5138404a2a09      PayPal * Wish       003ebcb9ec
                             5ea7bd5529e7                          5f6b1778a07f2c
81   enochhu                 86170070a92f      PayPal * Wish       1297d7b002




                                                 27
Case 0:20-cv-62247-WPD Document 12-1 Entered on FLSD Docket 11/10/2020 Page 6 of 6




                        5e910b112522                   5f7d2b8346bdcc
82   mcsmistedmoa       bc14f3c767c4   PayPal * Wish   0426828a85




                                         28
